DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A method of forming an article…comprising decorating a portion of a plurality of foam particles, and arranging a plurality of foam particles…affixing together at least a portion of the plurality of foam particles…using an additive manufactural process forming a component without use of a compression molding step.” The claim is indefinite because it is unclear if the plurality of foam particles in the “arranging” step are the same at the “portion of a plurality of foam particles” in the decorating step, and it is further unclear which “plurality of foam particles” are being referred to in the in the  “affixing” step. Furthermore, the method is form making an article, but the method does not make an “article” and instead makes “a component.” None of claims 2-20, which depend from claim 1, clarify the issues in claim 1. Therefore, claim 1 and claims dependent thereon are indefinite. 
Suggested language to clarify claim 1 is the following: A method of forming an article, the method comprising:
decorating 
arranging a second plurality of foam particles thereby forming a second plurality of arranged foam particles, wherein the second plurality of arranged second plurality of arranged 
affixing together at least some of the first plurality of decorated foam particles and at least some of the second plurality of arranged foam particles thereby forming a third affixed plurality of foam particles, wherein the arranging and affixing are carried out for two or more iterations using an additive manufacturing process forming the article without use of a compression molding step.

If the above change is made (and this is not the only acceptable language, it is just a suggestion), Applicant is reminded that any amendments must find support in the specification and corresponding changes must also be made to all dependent claims to reflect proper antecedent basis and clarity. For example, claim 2 could be amended to recite “The method according to claim 1, wherein the decorating comprises: applying a coating on the first plurality of foam particles; or embossing or debossing the first plurality of foam particles on the first plurality of foam particles on the first plurality of foam particles on the first plurality of foam particles  the first plurality of foam particles on the first plurality of foam particles, the second plurality of foam particles comprises depositing an essentially planar layer comprising the second plurality of foam particles. Additional changes would be required to the remaining claims, and the claims must reflect proper antecedent basis and clarity. 
Claim 8 recites “wherein the decorating is performed on the component after the last iteration.” The claim is indefinite because the decorating step is performed on the foam particles and not the component. If the suggestion above is taken for claim 1, claim 8 should be amended to reflect both proper antecedent basis and clarity. If the decorating is performed after the last iteration, it is unclear if the decorated foam particles are ever incorporated into the article. Thus, the claim must be clarified, no matter how the claims are amended. 
Claim 12 recites “the region” in line 6 of the claim. There is insufficient antecedent basis for this term.

Prior Art
The claims are rejected as indefinite for the reasons discussed above. However, there are no prior art rejections over the claims. The closest prior art fails to disclose a method of forming an article, the method comprising decorating a portion of a plurality of foam particles; arranging a plurality of foam particles, wherein the arranged plurality of foam particles comprises a first thermoplastic elastomer material, and wherein the arranged plurality of foam particles has a number average particle size of about 0.04 millimeters to about 10 millimeters in a longest dimension; and affixing together at least a portion of the plurality of  foam particles, wherein the arranging and affixing are carried out for two or more iterations using an additive manufactural process forming a component without use of a compression molding step. 
The closest prior art (1) Reinhardt et al. (US 2018/0035755); (2) Susnjara (US 9,833,986); and (3) Watkins (US 9,498,927). 
Reinhardt et al. teach shoe soles, which are an article, and methods of production thereof. See ¶2. The shoe soles are made from thermoplastic polyurethane (¶53). In an embodiment, a method for manufacturing a shoe sole comprises loading a mold with expanded TPU for a first surface region. Steam is fed to the expanded TPU so that the expanded TPU may be melted and bonded to a foam structure. ¶81. In some embodiments, the TPU comprises particles. These particles may be loaded into a mold, compressed in the mold, and recast into a continuous foam structure. ¶83. In some embodiments, the method further comprises the partial melting of the surface of the particles. In these embodiments, the particles are heated, such that the surface of the particles may partially melt, such that the particles may chemically bond to each other. This leads to a foam of the expanded TPU. See ¶84. The loading of the mold comprises loading with expanded TPU in the formed of expanded particles. The particles may have diameters ranging from about 3 mm to about 8 mm. See ¶227. Reinhardt et al. teach that the surface of a surface region and/or a partial region may be partially melted and/or embossed with a laser. Reinhardt et al. teaches that the TPU may be in the form of expanded particles, and teaches that the surfaces or partial regions of the TPU may be embossed. This is a form of “decorating a portion of a plurality of particles.” The particles are thermoplastic particles having a particle diameter of 3 to 8 mm, and the particles are affixed together in that they are heated, such that the surface of the particles may partially melt, such that the particles may chemically bond to each other. Thermoplastic polyurethane, TPU, is a thermoplastic elastomer. Reinhardt et al. teaches that several loading steps with expanded TPU may be carried out. See ¶233. 
Reinhardt et al. teaches that the TPU, which can be in the form of particles, may be surrounded at least partially by a plastic foil to provide a specific texture, haptics, and/or color. See ¶78. Reinhardt et al. expressly teaches that the plastic foil may be used to
provide a color. The TPU of Reinhardt et al. may be arranged in a planar layer. See Figure 10a. 
Reinhardt et al. teaches that a surface region or partial surface region of the TPU, which can be in the form of particles (see ¶84), can be embossed or treated with a laser, which are forms of decorating. The TPU can be in the form of particles (¶84). The plastic foil provides an optimized chemical bond between the foil and the expanded TPU, which can be in the form of particles. The foil is bonded to the expanded TPU via steam. See ¶205. Exposing the particles to steam is a form of applying energy which can and will soften the TPU and after application of steam has ended, the material will necessarily re-solidify. The TPU can be in the form of particles, and the TPU is at least partially surrounded, which includes completely surrounded, by the foil. See ¶205.  Reinhardt et al. teaches that the foil is imprinted on the foil facing the one or more surface regions, which creates a printing. The foil may also be imprinted on the side facing away from the one or more surface regions or partial regions. 
Reinhardt et al. fails to teach that the articles are formed using an additive manufactural process without use of a compression molding step. It would not have been obvious based on the teachings of Reinhardt et al. to form articles using an additive manufactural process without use of a compression molding step. 
Susnjara teaches additive manufacturing methods. Susnjara et al. teaches that in extrusion-based additive manufacturing, a flowable material may be deposited as a sequence of beads or layers  on a substrate in an x-y plane (making it “essentially planar”). The extruded, flowable material may fused to previously deposited material and may be later solidified (affixed). The position may be repeated, meaning extruded particles are arranged and affixed for two or more iterations. See column 7, lines 41-54. Examples of the flowable material include thermoplastic materials. See column 8, line 59. 
Susnjara fails to teach that the beads are foam particles and further fails to teach decorating a portion of the beads. 
Watkins teaches decorative foamed articles prepared from foamed pellets, beads, or particles. The pellets are dyed with a dye (i.e. decorated) before or after being foamed. See abstract. The pellets may be pre-treated with a binder to ensure that continuous parts are obtained after processing. See column 3, lines 23-25. The pellets are made of a thermoplastic elastomer (column 3, lines 66-67). The particles are generally spherical and have a diameter of from about 3 mm to about 8 mm (column 3, lines 61-63). A mold is filled with the foamed pellets, which can be dyed (i.e. decorated) after foaming. After the mold is filled, the pellets are molded at an appropriate temperature into a shaped article. Watkins teaches that the foam pellets may be coated with an adhesive (binder) before being placed the mold (see column 13, lines 22-28). The mold is heated to a temperature of up to 110ºC for a duration of time, and then the mold is cooled to a temperature of from 5ºC to 80ºC over a period of time.
Watkins fails to disclose that the foamed articles are formed using an additive manufactural process without the use of a compression molding step. It would not have been obvious based on the teachings of Watkins et al. to form articles using an additive manufactural process without use of a compression molding step. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766